Citation Nr: 1225321	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  99-20 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral loss of visual field due to scarring secondary to Steven-Johnson syndrome. 



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The record reflects that the Veteran served on active duty from March 1968 to March 1971 and from May 1974 to September 1976. 

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued by the RO. 

In January 2005, September 2009 and May 2010, the Board remanded the claim for increase to the RO for additional development of the record. 

In a February 2012 rating decision, the RO assigned special monthly compensation at the housebound rate, effective on July 2, 2002.  



FINDINGS OF FACT

The service-connected disability picture is not shown to have been manifested by a visual field restriction of less than 30 degrees in either eye during the period of the appeal.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected disability manifested by a bilateral loss of visual field have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a including Diagnostic Code 6080 (in effect prior to December 10, 2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2005, March 2006, June 2010, and August 2010 letters.  

Notably, in these letters, as well as in Statement of the Case, Supplemental Statements of the Case, and prior remands, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

These claims were readjudicated in a February 2012 Supplemental Statement of the Case (SSOC).  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  

However, The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, including  submitting written statements on his behalf, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  

Thus, VA satisfied its duty to notify the Veteran.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disability and the effects of his disability on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, various VA treatment records identified by the Veteran have been associated with the claims file.  The Veteran has not informed the Board of any outstanding evidence which should be associated with the claims file.

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

The Board notes that the Veteran's claims file has been rebuilt, and prior records may be missing.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the merits of the claim at this time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Evidence

The Veteran and his representative contend that a higher rating is warranted for his bilateral loss of visual field due to scarring secondary to Steven-Johnson syndrome.  The evidence of record shows that the Veteran was seen periodically during the course of the appeal for treatment for of problems, including the residual disfigurement of the eyelids and for dry eye, assigned separate compensation ratings of 30 percent and 20 percent, respectively .  The Veteran also is assigned a 20 percent rating based on having a bilateral entropion.  

The VA examination report dated September 2000 noted that the left eye had an average contraction of visual field to 51 degrees.  This was based on the examination finding showing a total remaining field of vision of 405 degrees for that eye.  When this number is divided by the eight and rounded up, the average contraction was obtained.  The right eye showed an average contraction to 52 degrees, based on a remaining visual field of 420 degrees on the right.  A January 2012 addendum clarified the results of the Goldman chart that was used during this examination.

A September 2000 outpatient treatment record reported that the Veteran had a central vision acuity of 20/30 in each eye.

In a rating decision of March 2003, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on July 2, 2002.  

The Veteran was afforded a VA examination in October 2005.  The examiner indicated that he had conducted FF-81 testing that revealed a superior loss in each eye.  The assessment was that of Stevens-Johnson  syndrome with severe dry eye and resulting keratitis, superior field loss due to droopy lids, extreme photophobia due to chronic corneal epithelial defects, and edema.  The examiner opined that these were all the result of Stevens-Johnson  syndrome.  

In an addendum, the VA examiner added that the visual field assessment to conventional strategy was unable to be performed, as attempts to assess the field demonstrated very limited field due to blepharospasm and inability to fixate due to corneal- based discomfort.  With anesthetization of the cornea, some field assessment was achieved and showed loss of the superior field, consistent with the Veteran's ptotic lids.  

The VA examiner commented that this extent of the visual field was essentially greater than that which the Veteran experienced in his normal, un-anesthetized, state.  Despite the foregoing findings, no actual visual field test charts from the October 2005 VA examination are of record.  

The Veteran was most recently afforded a VA examination to evaluate his service-connected eye disability in June 2009.  The examiner commented that Goldmann Kinetic Visual Fields revealed a bilateral superior constriction secondary to blepharospasm and inability to keep eyes open.  At that time, the left eye was noted to show an average contraction to 40 degrees.  This was based on a total remaining visual field in the left eye of 323.  The right eye was noted to show an average contraction to 48 degrees, based on a total remaining visual field of 380.

The Veteran was evaluated at an April 2011 VA consultation for his eyes.  At that time, the Veteran was attempting to qualify for a commercial driver's license and requested that certain forms be filled out.  At that time, his refraction was 20/20 in the right eye and 20/25 on the left.  Confrontational field testing was full in both eyes, and horizontal field of vision was 120 in both eyes.


Entitlement to an increased rating for the service connected eye disability.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  

The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

The service-connected eye disability in this case is currently rated at 30 percent disabling pursuant to Diagnostic Code 6009-6080.  Parenthetically, the Board notes that the criteria for rating disabilities of the eyes were amended effective on December 10, 2008, but these amended criteria govern cases only when the claim was filed on or after that date.  See 73 Fed. Reg. 66543  (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective on December 10, 2008, are not applicable. 

Diagnostic Code 6080 evaluates visual field defects as follows: 

6080 Field vision, impairment of: 
   Homonymous hemianopsia .................................................. 30 

Field, visual, loss of temporal half:
  Bilateral ...........................................................30
  Unilateral .........................................................10 
  Or rate as 20/70 (6/21). 

Field, visual, loss of nasal half: 
 Bilateral .............................................................20 
 Unilateral ...........................................................10 
Or rate as 20/50 (6/15). 

Field, visual, concentric contraction of: 
  To 5°: 
     Bilateral .........................................................100 
     Unilateral .........................................................30 
     Or rate as 5/200 (1.5/60). 

   To 15° but not to 5°: 
     Bilateral ..........................................................70 
     Unilateral ........................................................20 
     Or rate as 20/200 (6/60). 
   
  To 30° but not to 15°: 
     Bilateral ..........................................................50 
     Unilateral ........................................................10 
     Or rate as 20/100 (6/30). 
   
   To 45° but not to 30°: 
     Bilateral ..........................................................30 
     Unilateral ........................................................10 
     Or rate as 20/70 (6/21): 
   
   To 60° but not to 45°: 
     Bilateral ..........................................................20 
     Unilateral ........................................................10 
     Or rate as 20/50 (6/15). 

NOTE (1): Correct diagnosis reflecting disease or injury should be cited. 

NOTE (2): Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Entitlement on account of blindness requiring regular aid and attendance, § 3.350(c) of this chapter, will continue to be determined on the facts in the individual case. 38 C.F.R. § 4.84a , Diagnostic Code 6080 (2008). 

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes. 38 C.F.R. § 4.76a  (2008). 

Table III-Normal Visual Field Extent at 8 Principal Meridians Meridian Normal degrees: Temporally 85 Down, temporally 85 Down 65 Down nasally 50 Nasally 60 Up nasally 55 Up 45 Up temporally 55 Total 500.  38 C.F.R. § 4.76a , Table III. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In order to assign an increased evaluation for the service-connected disability in this case, the Veteran would have to manifested concentric contraction of his visual field to 30 degrees or less.

However, the June 2000 VA examination report showed a visual field contraction of 51 in the left eye and 52 in the right eye.  This would not be sufficient for the assignment of a higher rating under either Diagnostic Code 6080, or the relevant criteria concerning loss of visual acuity.  

While the June 2009 report of VA examination found visual field contraction of 40 in the left eye and 48 in the right eye, these findings still do not meet the criteria for a higher rating under either Diagnostic Code 6080, or the relevant codes concerning loss of visual acuity.  

The Board has considered whether the Veteran should be rated under the alternative ratings for visual acuity; however, to the extent that the Veteran does not have a ratable defect of central visual acuity, or a different impairment of the visual field in either eye, such alternative ratings are not for application in this case.  

Accordingly, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for the service-connected disability manifested by a loss of visual field.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) ; Thun, 22 Vet. App. at 116. 

In this case, the schedular criteria are found to be adequate because the service-connected disability picture is not found to be unusual or exceptional.  To the extent that the diagnostic criteria reasonably address the symptomatology of the service-connected disability, referral for extraschedular consideration is not required in this case.   



ORDER

An increased, initial rating in excess of 30 percent for the service-connected bilateral loss of visual field due to scarring secondary to Steven-Johnson syndrome is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


